DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 11 May 2021.
Claim 1-7, 11 & 16-20 have been canceled.  
Claim 8 has been amended.
Claim 21 is new.
Claims 8-10, 12-15 & 21 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the pre-AIA  35 U.S.C. 103(a) rejection in view of the claimed amendments. 
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the Terminal Disclaimer filed on 11 May 2021.
The Examiner respectfully rescinded the 101 rejection in view of the claimed language.  Specifically, the combination of additional elements of a server computer and at least one database in electronic, digital communication over a network, connectable or accessible remotely through the network by at least one device, the server computer running a software providing: a market maker; a transaction interface; administrative controls operable to adjust a liquidity value; and a future trends forecasting system; wherein the market maker calculates and displays in the transaction interface a quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens associated with an action; and wherein the administrative controls provide for selective adjustment of fulcrum is directed to a particular improvement in trends forecasting. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards trend forecasting. More specifically, the Applicants claim a system for future trends forecasting comprising: a server computer and at least one database in electronic, digital communication over a network, connectable or accessible remotely through the network by at least one device, the server computer running a software providing: a market maker; a transaction interface; administrative controls operable to adjust a liquidity value; and a future trends forecasting system; wherein the market maker calculates and displays in the transaction interface a quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens associated with an action; wherein the future trends forecasting system is operable to determine a future trend forecast based on the action and the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens: and wherein the administrative controls provide for selective adjustment of fulcrum.  
Furthermore, Abramowicz [US 2008/0288326 A1] discloses “A method and structure for predicting a satisfaction a consumer will experience contingent on accepting one or more offers from potential sellers. A request is received from a consumer describing one or more transactions in which the consumer may wish to engage. One or more offers are received from one or more potential sellers in response to the request. One or more predictive assessments are received from one or more predictors corresponding to one or more of these offers, each predictive assessment predicting a satisfaction that the consumer will experience contingent on accepting one or more offers from the potential sellers. For one or more of these offers, at least one aggregated prediction is calculated, based on the corresponding predictive assessments, according to a prediction aggregation mechanism.”
DiSalvo [US 2006/0235786 A1] disclose “A method, system and computer program that receives, processes, and displays level one, level two, and time and sales securities data. Through a variety of charts, the data is analyzed to identify liquidity trade imbalances and trends in trading liquidity. A logic based trading algorithm utilizes the current market maker activity information and the historical liquidity tiers to execute trades automatically.”
Lo et al. [US 7,599,876 B1] disclose “Disclosed herein is an automated Electronic Market-Maker, comprising a Market Quality Control Module for generating trading recommendations to maintain market quality; an Inventory Control Module for generating trading recommendations to maintain inventory; a Speculation Module for generating trading recommendations to generate profits; and an Arbitration Module to receive trading recommendations from said Market Quality Control Module, Inventory Control Module, and Speculation Control Module and resolve any conflicts between the received recommendations.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest a market maker; a transaction interface; administrative controls operable to adjust a liquidity value; and a future trends forecasting system; wherein the market maker calculates and displays in the transaction interface a quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens associated with an action; wherein the future trends forecasting system is operable to determine a future trend forecast based on the action and the quantity of stock, currency, points, or tokens or the value of stock, currency, points, or tokens: and wherein the administrative controls provide for selective adjustment of fulcrum.
For these reasons claim 8 is deemed to be allowable over the prior art of record, and claims 9, 10, 12-15 & 21 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Feinstein [US 7,970,676 B2] discloses “A method and system for predicting impact of future actions on subsequent performance involves developing a prediction model that predicts a statistical interaction of performance expectation with likely behavior. In one embodiment, sensitivity to new, post-scoring date credit behaviors in the analytic solution greatly improves snapshot score predictions. The modeling approach involves multiple snapshots: predictive and performance snapshots, plus an intermediate snapshot shortly after the predictive snapshot to quantify interim behavior. Predictive interaction variables are calculated on the predictive data using simulated profiles before and after an action.”

Chin [US 2011/0251954 A1] discloses “A method of accessing an online financial account through an applied gesture on a mobile device is disclosed. In one aspect, a method of a mobile device includes determining that an applied gesture on a touchscreen of a mobile device is associated with a user-defined gesture. The method may include comparing the applied gesture above the touchscreen of the mobile device with a designated security gesture and then permitting an access of an online financial account through the mobile device when the applied gesture above the touchscreen of the mobile device matches the designated security gesture.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619